UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 21, 2013 SCG FINANCIAL ACQUISITION CORP. (Exact Name of Registrant as Specified in Charter) Delaware 001-35534 27-4452594 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 500 North Central Expressway Suite 175 Plano, TX (Address of Principal Executive Offices) (Zip Code) (972) 543-9300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [_]Written communications pursuant to Rule 425 under the Securities Act [_]Soliciting material pursuant to Rule 14a-12 under the Exchange Act [_]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [_]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 21, 2013, SCG Financial Acquisition Corp. (the “Company”) announced that Charles Ansley, the Company’s President, RMG Enterprise Solutions, announced his intent to retire effective July 12, 2013. A copy of the press release issued by the Company to announce the above is attached to this Current Report as Exhibit 99.1. This press release is being furnished to, as opposed to filed with, the Securities and Exchange Commission. Item 9.01. Financial Statements and Exhibits. (d)
